Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1 – 20 are allowed.


Examiner’s note
In response to approval of Terminal disclaimer filed on 08/11/2022, examiner has withdrawn obviousness double patenting rejection against parent application no. 16/581,151 (Now patent US 10,785,825 B2).


The following amendments are in addition to After Final amendments submitted on 07/29/2022.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Baile Xie on 08/11/2022.

The following claims have been amended as follows: 

2. (Currently Amended) The method according to claim 1, wherein the one or more PDCP layer data packets comprise one or more PDCP service data units (SDUs).

8. (Currently Amended) The communication apparatus according to claim 7, wherein the one or more PDCP layer data packets comprise one or more PDCP service data units (SDUs).

14. (Currently Amended) The communication system according to claim 13, wherein the one or more PDCP layer data packets comprise one or more PDCP service data units (SDUs).


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and remarks submitted on 07/29/2022 in the after final have been fully considered. The arguments submitted by the applicant for independent claims 1, 7 and 13 have overcome prior arts of record. The cited prior arts have been found to be the closest prior arts and the independent claims 1, 7 and 13 are therefore allowable.
The prior arts of record fail to teach a method and an apparatus for establishing a data radio bearer (DRB)-based tunnel and a session-based tunnel between a first access network device and a second access network device, by the first network device or the second network device, wherein one or more Packet Data Convergence Protocol (PDCP) layer data packets is communicated via the DRB-based tunnel and one or more Service Data Adaptation Protocol (SDAP) layer data packets is communicated via the session-based tunnel, as substantially described in the independent claims 1, 7 and 13. The claims further describe that the tunnels are established by one of the network devices and then the data packets are sent by the other network device to it via the tunnels. The claims are novel over the prior arts in terms of entirety of the claims. Claims 2 – 6 depend on claim 1; claims 8 – 11 depend on claim 7; and claims 14 – 20 depend on claim 13. Therefore, dependent claims 2 – 6, 8 – 11 and 14 – 20 are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009. The examiner can normally be reached Monday - Friday 8 am - 5 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROWNAK ISLAM/Primary Examiner, Art Unit 2474